Title: [November 1785]
From: Adams, John Quincy
To: 



      Tuesday November 1st. 1785.
      
      
       Walker came over, and dined here to day. In the afternoon all the family, except my brother Tom, and myself went to Mr. Redington’s. They pressed me to go too, but I wish to go as little into Company, while I am here as possible. An hundred things which I can neither foresee, nor prevent, draw me away from my studies and delay them: but where I can help it, I will not suffer them to be interrupted. Time, is too precious a thing to be trifled with, and I have already lost but too much.
       This morning Mr. Thaxter set out, for Salem, where the Court is now setting: he will not return before next Saturday.
       Betsey Cranch spent the day with us.
      
      

      2d.
      
      
       Young Mr. Symmes lodged here last Night. This morning before breakfast My Brother Charles left us, for Cambridge, as the fall vacancy ends to day. He went with Leonard White, and Walker, and several other Gentlemen and Ladies who were going to Boston. I have lost in Leonard and Charles two good friends who in my leisure hours were great sources of pleasure to me; but the separation from them is necessary, and from that I must derive my Consolation. Finished the first chapter of John. I hope I shall not continue to proceed as slowly as I have done; and I believe it is in Learning Languages, as the french proverb says, il n’y a que le premier pas qui coûte. Cloudy, chilly weather all day; in the Evening it rain’d considerably. Very stormy in the Night.
      
      

      3d.
      
      
       Mr. Shaw went to the lecture of a neighbouring brother, and dined out; I was pretty close, all day, and did not go out of the house. Events cannot be interesting, when one is in this Situation, and few Reflections can be made, by one entirely employ’d in acquiring those of others.
       I feel a degree of Melancholy which may be owing to my having been so much confined these three or four days, but I rather imagine proceeds from another Cause. When our Reason is at variance with our heart, the mind cannot be in a pleasing State: I have heretofore more than once, been obliged to exert all my Resolution, to keep myself free from a Passion, which I could not indulge, and which would have made me miserable had I not overcome it. I have escaped till now more perhaps owing to my good Fortune, than to my own firmness, and now again, I am put to a trial. I have still more Reason, than I ever had, to repress my feelings; but I am also perswaded, that I never was in greater danger; one Circumstance there is, which gives me hopes; and if it takes place, will put an end to my danger and my fears.
      
      

      4th.
      
      
       Reading over the Salem paper to day, I found an account of the death, and funeral of Mr. Hardy, a delegate in Congress from the State of Virginia, a gentleman, from whom I received the politest treatment while I was in New York, but what is of Consequence, a firm and steady friend to his Country, a mild Republican, and a worthy man. In the evening Mr. Thaxter return’d from Salem, where he heard of the decease of my aunt Tufts, whose excellent Qualities endeared her, to her relations and to all her acquaintance: The continual occasion which every person has to reflect upon the slender thread of life, has drawn from great and ingenious minds every observation, that can be made respecting mor­tality: happy is it in this aweful seperation from those that are near to us, when we have only to grieve for our own sakes. What a source of Consolation in these Circumstances, is the perswasion, that our friends, have gained in the Change, an advantage incomparably greater than our loss. Ah! what can the reflections of an Atheist be, at the death of a dear friend; (if a mind of that cast is capable of friendship) what Idea, can support him: the mind which contributed once so greatly to his happiness; he supposes to be annihilated with the body, it animated, and he can derive no soothing thoughts from resignation to a Providence the existence of which he denies. Just Heaven! whatever misfortunes it may be my lot to be afflicted with hereafter, grant, that the frenzy of infidelity, may never be of the number! Mrs. Tufts died on Sunday the 30th. of last month. A few days before, when not only she herself, but all those around her were in hourly expectition of her dissolution, her only Son to whom she has always been the tenderest, the most affectionate of mothers set off on a journey: and has nature given to any human hearts, the coldness, and the hardness of marble, who, that is blest with the smallest degree of Sensibility, would not shudder at the idea, of abandoning a dying parent, was it for the dominion of the world? Heaven, be praised! I know only this Character in this family, that is deprived, of every amiable virtue of the heart.
       Mr. Hardy died October 17th. and in him these States have lost, a patriot, from whose virtues, they would I doubt not, have derived great advantages, had the all wise ruler of Events, thought proper to continue him longer in the world. The respect shown him, after his death by the august body, of which he was a member, proves how much he was esteemed and beloved by them.
      
      
       
        
   
   Cotton Tufts Jr. (1757–1833), AA’s cousin and longtime postmaster of Weymouth, whom JQA later described as “a man who has lived nearly to the age of four score; having had a liberal education, but never emerged from obscurity and retirement” (JQA, Diary, 6 May 1833).


       
      
      

      5th.
      
      
       Eliza Spent the day with us. I accompanied her home, in the Evening, and spent half an hour at Mr. White’s. Miss Betsey Duncan, return’d this Evening from Boston, and brought me a Letter from my Cousin Cranch. He attended Mrs. Tufts’s funeral last Tuesday, and very justly admires the Doctor’s Behav­iour upon the occasion: it was that of a Christian, and of a Philosopher. He had always lived in an uninterrupted union with his Lady; and though fully Sensible of his loss, he did not show it, by tears, or by any outward manifestation. He was not dressed in black, considering a mourning suit but as the trappings and the suits of woe.
      
      
       
        
   
   Not found.


       
       
        
   
   Hamlet, Act I, scene ii, line 86.


       
      
      

      6th.
      
      
       Attended the meeting, forenoon, and afternoon. Went home with my Cousin. Was employ’d all the Evening, in writing to my Sister.
       The Weather somewhat chilly.
      
      
       
        
   
   Letter not found; undoubtedly the same to which he refers on 8 Nov. (below).


       
      
      

      7th.
      
      
       Mr. Thaxter went again this morning to Newbury, to attend the trial of a number of Pirates, lately taken. I wish’d much to go with him, on that account, and for several other Reasons; but, I was afraid of interrupting my Studies, which at this Time, cannot suffer any loss of time; and they must be attended to, before every thing else. N. B. Guardian N: 49.
      
      
       
        
   
   Several men who had taken possession of the schooner Amity off the Essex co. coast in mid-August were captured and indicted a month later. In mid-November two were convicted of robbery and felony; three were declared not guilty (Massachusetts Spy, 8, 22 Sept., 17, 24 Nov.).


       
       
        
   
   An essay on the “natural” and “fantastical” “pleasures which constitute human happiness.” JQA may have used the two-volume edition of The Guardian, London, 1745, 1:213–217, listed among his books in 1784 and now at MQA ([Christian Lotter], Inventory of JQA’s books, 6 Nov. 1784, Adams Papers).


       
      
      

      8th.
      
      
       My Aunt spent the afternoon at Mr. White’s. I was not outside of the gate once. Closed my Letter to my Sister N:8. But I shall not be able to send it before next Week.
      
      
       
        
   
   Letter not found. Extant letters to his sister suggest that his reference here is misnumbered and might have been letter thirteen. Letter eight was dated 29 Aug.–7 Sept. (Adams Papers), and JQA had sent at least four other letters to AA2 by this time. For another inexplicable instance of misnumbering, see entry for 28 Nov. (below).


       
      
       

      9th.
      
      
       Drank tea at Mrs. West’s, where our ladies spent the afternoon. I afterwards went home with Eliza; went in to Mr. White’s. Mr. and Mrs. Duncan were there. This Lady, in Consequence, of a fit of sickness, has for these two or three months been deprived of her Reason: a little before 7 she went home with her husband; about half an hour after, Mr. J Duncan, came in, and enquired if she was there: we were immediately alarmed, and I went up with Miss Peggy, to Mr. Duncan’s. The whole neighbourhood was stirring in a short time, and she has been fruitlessly search’d after, for three hours. The Circumstances of her disappearing, are very singular; Mr. Duncan had not been 2 minutes from her, when she was first miss’d, and she went off without any Cloak. It is generally feared that she went to the River with the intention to put an end to her existence; as she has already attempted it twice. The hopes conceived are but small: the whole family, are deeply affected, and in a State of Suspense, more dreadful than a certainty of the worst could be: Mrs. White, who is the Lady’s Sister, is in great distress. Peggy fears the worst, and is prepared for it. If she is gone, said she to me, as we were going up the hill, there is a god, who rules all with infinite Wisdom; we must hope for the best, and submit to whatever he may inflict upon us. Such Reflections, are often made by persons when their passions are cool, but such philosophical and Christian resignation is not common in so young a mind, when it receives a sudden, and violent shock like this. I admired it exceedingly.
      
      
       
        
   
   Possibly Joanna Kast, wife of Henry West, a Haverhill merchant (Haverhill, Vital Records;Vital Records of Haverhill, Massachusetts to the End of the Year 1849, Topsfield, 1910-1911; 2 vols. Essex Inst., Hist. Colls.Essex Institute Historical Collections., 71:91–92 [Jan. 1935]).


       
       
        
   
   Elizabeth Leonard Duncan was the second wife of James Sr. and stepmother of the Duncan children (James Duncan Phillips, “James Duncan and Son: Merchants, Capitalists and Chain Store Operators,” Essex Inst., Hist. Colls.Essex Institute Historical Collections., 89:51 [Jan. 1953]).


       
      
      

      10th.
      
      
       My Uncle, went out, early this morning, and when he return’d put an end to our hopes with Respects to Mrs. Duncan, and realized our fears. She was found dead, in the River, near the shore, in a place where there is not more than two foot of water. In this distressing Calamity, it is in some measure a consoling circumstance that she was found: the family must necessarily have suf­fered beyond measure, had she never been heard of after she disappeared. I never felt my Spirits so depress’d, as they have been all this day. A Sentiment of Humanity in general, always makes me feel, for a disaster of this sort, but I was never before witness to one, when my attachment to an Amiable family in particular, has heightened the natural feelings to such a degree.
       The God, who disposes every thing, for the best, when he bereaves an human creature thus of its Reason, does it perhaps with a view to make the rest sufficiently sensible of the inestimable blessing he has bestow’d upon them. For such is the mind of man, that it can never be grateful for the gifts it possesses, unless it sees the dreadful Consequences attending the want of them; and it is adversity that makes the good man.
       
        The ways of Heaven, are dark and intricate,
        Puzzled in mazes, and perplex’d with errors.
       
       My Aunt, and Nancy spent the day at Mr. Duncan’s. Mrs. Shaw, was greatly affected, but her conduct proved, this was not the first time, her Sensibility, had been thus called forth. Nancy was distress’d to a great degree: she could not contain her grief; it has heightened my opinion of her: the heart that feels so keenly for other’s woes, may be led into errors, but never can be unamiable.
       Mr. Thaxter return’d to day from Salem. He is deeply interested in this misfortune; and bears it with the fortitude, for which he is distinguished, and which he has often, been called upon to exert.
       He left Salem this morning, and the jury upon the affair, had not then given their Verdict. He seems to be of opinion that they were not guilty of Piracy; but thinks it probable they will be condemned.
      
      

      11th.
      
      
       Attended Mrs. Duncan’s funeral, in the afternoon: Mr. Smith made a prayer, very proper and adapted to the Circumstances. There were as I imagine, about 40 couple attending. As we return’d, several couple went out of the row as they came to their Respective homes. I was with my Cousin, and went in to Mr. White’s; where I spent a couple of hours. Mrs. McKinstry, a Sister of Mrs. Duncan, was there: and it was a solemn, mournful time with them. Most of the Company returnd to Mr. Duncan’s house. My Aunt spent the evening with Mrs. Payson.
      
      
       
        
   
   Mrs. Priscilla Leonard McKinstry, widow of loyalist Dr. William McKinstry, of Taunton, was the sister of both Mrs. Elizabeth Duncan and Sarah LeBaron White, the second wife of John White Sr., of Haverhill (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 6:326; William Willis, “Genealogy of the McKinstry Family, With A Preliminary Essay on the Scotch-Irish Immigrations to America,” NEHGRNew England Historical and Genealogical Register., 12:325–326 [Oct. 1858]).


       
      
      

      12th.
      
      
       All day at home. Miss Nancy came in the Evening, but did not stay more than half an hour: she has been since Thursday morning, at Mr. Duncan’s, and proposes staying there, all next Week. Though I cannot conceal from myself, that this gives me pain at present, yet I can sincerely say, I wish she would in this manner keep away, week after week from this house, untill I leave it: In the Evening, I was reminded, of the great disadvantages, a youth must labour under, who suffers himself to be subdued by the tender passion. I needed not the Caution; and shew that I was fully sensible of it. I consider it the greatest misfortune; that can befall a young man to be in Love. Does not Reason alone suffice to show that, when the Passions are high and the blood is warm, it is impossible to make a Choice, with the prudence necessary upon such an occasion. Do we not see daily men, of great Sense and experience, and at an age when discretion should guide all their actions, fall into fatal errors, in this case, how much more exposed then, is a person incapable of Reflection, and led on by passion. May it be my lot, at least for ten years to come, never to have my heart exclusively possessed by any individual of the other sex. A man courting appears to me at any time of life, much below his natural dignity; but in a youth it is exceedingly absurd and ridiculous.
      
      

      13th.
      
      
       The late misfortune, was the subject of our afternoon sermon. Nobody from the family was present, as they attend Mr. Smith’s meeting. My Cousin, was at ours the latter part of the day, and dined with us. Mr. Redington, spent part of the Evening, here. Mr. Shaw was called out, upon two occasions, very different from one another. To attend three persons in one family, at the point of death, and to marry a couple: thus it is, while one part of the world, are crumbling to dust, others, are feasting and rejoying and hastening to the same situation.
      
      

      14th.
      
      
       I pass’d half an hour before dinner at Mr. Thaxters office: at home all the rest of the day, with the same scene perpetually renew’d: A person that passes the days in study and the nights in sleep knows little of variety. The rules of the house, are exceedingly regular, and must be strictly attended to. Breakfast at 8. dinner at 1: prayers at 9 and retirement a short time after, are the Laws: and as I think every person ought to pay due respect to the Regulations of the house he is in, I have never been out of this after 10 at night, since I have been, here: but once after 9. Severity in this article, is absolutely necessary in a Clergyman’s house: such is the attention every gentleman of that profession, must pay to the prejudices of ignorance, and enthusiasm. In short the discouragement every person, inclined to the study of divinity must meet with in this Country has restrained many of late years from following that line of life, and will lessen the number very greatly in a little Time. The laws exclude them from any civil employment, the Salaries allow’d them are very small, and in many places miserably paid; so that one can have no hopes of gratifying, ambition or prospects of fortune, yet they are subjected to every ill natured reflection, that envy or malice can invent. Every individual seems to think he has the direction, and superintendency of their Conduct. In this land of freedom, they are the only persons that enjoy it not; and they have not like the Roman Vestals, the Satisfaction of having uncommon Respect paid them; as a reward for, all these disagreeable Circumstances. I think proper care ought to be taken, to prevent the Clergy, as a body from growing too rich or too powerful; but I think it both false and unjust policy, to make odious distinctions between them, and other Citizens.
       Weather quite cold to day.
      
      

      15th.
      
      
       All day at home. My Uncle, was applied to last Saturday by a man, to do a little jobb for him, as he term’d it, which was to marry him. So he went in the afternoon: My Aunt and Eliza went in the Chaise.
       
       I made in the Evening a few reflections, which I had not time to write down, now, but, must remember to do it some other day. The weather begins to grow cold, and it is probable, we shall have Snow very soon; it is now full time, for there is often snow on the ground here, by the middle of October.
      
      

      16th.
      
      
       Two persons in the town, died in the Course of this day. A young Woman by the name of Bradly, and a Grandson of Dr: Cast, a boy about 11 years old. He was one of my brothers Companions, and died in Consequence, of having leapt from too great an height.
       Eliza dined here, and went in the afternoon with my aunt to see Mr. Adams a neighbouring minister. I pass’d the Evening at Mr. White’s. There was some Company there: Mrs. White is still somewhat Melancholy. Peggy in as good Spirits as could be expected. Upon the whole it was an agreeable evening. When I got home, I found Mr. Allen, at the house; he will lodge here, this night. Mr. Thaxter went this day to Newbury, and return’d. I saw him at Mr. Duncan’s as I came by the house.
      
      
       
        
   
   Phineas Adams, minister of the Haverhill Third or West Church, 1771–1801 (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 15:150–151).


       
      
      

      17th.
      
      
       The weather was very stormy, all the morning; but began to clear up, at about noon, and in the afternoon it was pleasant. Mr. and Mrs. Shaw, attended the funeral of the youth that died yesterday morning; my brother went as bearer: Mr. Thaxter, called, in the afternoon, but made only a short stay; he cannot spare but a few minutes at a time, and it is not to be wondered at. The Salem Paper, mentions a Vessel arrived from London in Boston. I hope for Letters.
      
      

      18th.
      
      
       There was Company lodged here last night, but went early in the forenoon away. Eliza, dined, and passed the afternoon, here. Mr. Shaw attended the funeral of the young woman, lately dead. Several Ladies were here in the afternoon, and Evening.
      
       

      19th.
      
      
       The whole day at my studies as usual. In the afternoon I read in Watt’s Logic, as my Saturday afternoon’s, are employ’d in reading English. I began this, last week, and am pretty well pleased with the work, though I have not as yet made any great progress in it. There are a number of observations which were quite new to me, and the most of them indisputable: some few I could not well comprehend although they may be equally clear. In the Evening Mr. Thaxter and Eliza Cranch, paid a short visit. Mr. Thomas went out with his gun, a very favourite amusement with him. The Post brought me no Letters, last Evening; there came none by the vessel that arrived lately at Boston. Eliza, had a large Packet from her friends in the Town, and was sit quite in a flutter. Nancy was to come home this Evening, but has determined to stay a few days longer.
      
      
       
        
   
   Isaac Watts, Logick: Or, The Right Use of Reason in the Enquiry After Truth . . ., London, 1725. No early editions of this work are in any of the Adams libraries.


       
       
        
   
   Presumably TBA.


       
      
      

      20th.
      
      
       We had two sermons to day, upon a text from Proverbs: 19th. Chap: 20:v: Hear counsel and receive instruction, that thou mayest be wise in thy latter end. The several instances of death, that have lately occurred in this town were not passed unnoticed. Two persons, both promising to be useful in the spheres assigned them, had been cut off in the bloom of youth; the divinity, often took from the world in this manner, those whose Characters were universally loved and esteemed, yet suffered others, that were entirely useless, or perhaps the bane of society, to continue. Those impious fools who pretend to disbelieve an over ruling providence, considered this as an argument in their favour. But what else was this than supposing, the author of Nature had as contracted views, and ideas, as their’s. In truth I have often wondered how it happened, that a being whose mind is so exceedingly weak, that it cannot comprehend why a pebble thrown into the air should fall to the ground, can pretend to raise a doubt, whether there was a being, more wise, more exalted more powerful than himself. Any man will think, it impertinent and absurd in another to pronounce judgment, upon the plainest subject, if he does not understand it: and is it not still more ab­surd to deny, what Nature cries aloud in all her works: when we must, all acknowledge, ourselves, entirely ignorant, of the secret springs that keep the machine of the world in play.
       Mr. Shaw was absent a great part of the Evening; he was called to marry Dr. Woodbury to Miss Hannah Appleton. My Aunt attended the wedding. After meeting I went to Mr. White’s and spent half an hour with them.
      
      

      21st.
      
      
       My Aunt and Eliza, went and took a ride in the afternoon. They drank tea at Judge Sargeant’s, and I spent about an hour there. Went home with my Cousin, and stay’d the Evening at Mr. White’s. His Lady is very unwell, and has been so a considerable time. She was recovering, when the fatal accident of her Sister happened; and I fear it has tended to occasion a relapse. She is possess’d of great Sensibility, and the disaster, must have been in a peculiar manner weighty to her. Mr. Thaxter came in soon after I did, and at about 8 in the Evening, came home with me, and pass’d half an hour here.
      
      

      22d.
      
      
       I have been very steady all day at My Studies, and have at length been able to go through an hundred verses in the Testament. The book is exceeding easy: the only difficulty I find is being obliged, to look words which takes up time. This Evening Miss Nancy at last made her appearance; Mr. Thaxter and Miss Betsey Duncan were here a few minutes in the Evening.
      
      

      23d.
      
      
       The weather has look’d snowy, for several days past, but has remained, in Statu quo, till this evening; Which is pretty stormy.
       
        The cherish’d fields
        Put on their winter robe of purest white.
       
       I am not fond of seeing this Robe; there is something so dreary so gloomy, to me, in looking, all around, to see a dull lifeless sameness, every where, that the first appearance of snow, is quite disagreeable to me.
      
      
      
       
        
   
   James Thomson, “The Seasons: Winter,” lines 232–233 (Poetical Works, ed. J. Logie Robertson, London, 1908, p. 194).


       
      
      

      24th.
      
      
       Thanksgiving day in the State of New Hampshire. Mr. and Mrs. Shaw spent it in the upper Parish: the meeting house of which, being, one half in this State, and one half in the other they keep both. Ours will be three weeks from this day.
       I spent the whole evening at Mr. White’s. Miss Priscilla McKinstry was there, a very pretty, agreeable young Lady. I read to them 2 or three of Mrs. Aikin’s Poem’s. I have seen, verses, not better than these from illustrious pens; but I saw little, that I thought soar’d much above mediocrity. Corsica, has some very pretty thoughts in it, but often falls into prose, which must be the case, when the Emphasis cannot be laid on the last syllable of the line. But Ladies ought to be, exempted from the severe scrutiny of Criticism, and we should be willing, only to praise and admire the productions of their Apollo; the groans of the tankard, is either above or beneath Criticism, I will not say which. Mrs. White is yet much indisposed.
      
      
       
        
   
   “Corsica” and “The Groans of the Tankard” were written by Anna Letitia Aikin Barbauld (Works, 2 vols., London, 1825, 1:1–11, 23–28).


       
      
      

      25th.
      
      
       The Rev’d. Mr. True dined here: a person of a peculiar Character I am told, and from what I have seen of him to day I should have judg’d as much. At about 4 in the afternoon, my Uncle came in, and handed me, a noble Packet of Letters; 3 from My Mother 2 from my father, a long one from my Sister, and several others. It has made me as happy, (I will not say as a king,) as I can be. One Letter from Mamma, dated, as late as Octr. 5th. I went down in the Evening, and read them to My Cousin and Peggy White. I greatly regret that I have not time to write to my Parents, and my Sister so often as I should wish to. My Studies necessarily take up almost all, and I have not enough left for necessary relaxation, exclusive of all the writing, I should do. In short it appears to me, that was every minute, I have, an hour I should not be at a loss to employ it. And at this very minute the Bell rings for nine of Clock, when I had no Idea, of its being yet 8. Snows and storms, highly this Evening: winter is coming forward with hasty stride.
      
      
       
        
   
   These probably included: JA to JQA, 31 Aug., 9 Sept.; AA to JQA, 6, 12 Sept., 5 Oct.; and AA2 to JQA, 26 Aug.–13 Sept. (Adams Papers).


       
      
      

      26th.
      
      
       Finished the book of John, in the Testament, and was the Rest of the day, employ’d in answering my Letters. Inclosed the Marquis’s letter to Mr. Breck, and wrote to Mr. Chaumont. Mr. Thaxter and Eliza dined with us. A fine day.
      
      
       
        
   
   The availability of an abstract and a partial text for this letter is reported in Helen Cripe and Diane Campbell, comps. and eds., American Manuscripts, 1763–1815: An Index to Documents Described in Auction Records and Dealers’ Catalogues, Wilmington, Del., 1977, No. 14386.


       
      
      

      27th.
      
      
       The forenoon discourse was upon Revelations, III. 15 and 16. I know thy works, that thou art neither cold nor hot; I would thou wert cold or hot. So then, because thou art luke-warm, and neither cold, nor hot, I will spue thee out of my mouth. A very good Sermon was delivered, to inculcate a proper Zeal for Religion, and to show, the evil Consequences, of a lukewarm disposition. In the afternoon the text was in James IV: 17th. Therefore to him that knoweth to do good, and doeth it not, to him it is sin. There is an Idea, which I cannot imagine to be a just one, in any Case, but which seems to possess every religious sect, more or less. It is not carried so far, in what is called the Protestant religion as in most others, but I cannot but wish, it was wholly erased from all. We are the chosen few, is repeated continually, and I believe equally unreasonably by all. I will freely own, that the divinity, has wisely thought fit to involve himself in an obscurity impenetrable to mortals. But it is in my mind, a settled maxim that every Idea, tending to excite a doubt, of the perfect benevolence, of the supreme being, is a false one, and from this I draw the Conclusion, that any human creature, who seeks the general welfare of the Society he belongs to, does all the good, and as little harm, as is possible, and adheres to what he has been taught from his Infancy to be his duty, can never be exposed to the resentment of a good and wise god, whatever the mode of his worship may be.
      
       

      28th.
      
      
       In the forenoon I, began, upon Xenophon’s Cryopaedia, and in the afternoon, upon the book of Matthew; closed in the Evening my N: 9 to my Sister. I have for about a month past, recited in the morning, with my brother in Virgil, and it is rather to me a relaxation, than a study. It is a general Observation, that mankind have too exalted ideas, of those goods they do not possess, and too low an opinion of them, when attained. But I believe, with Respect to Science, this maxim must be reversed. It is most commonly despised by the ignorant, but is well appreciated by those, who have overcome, the difficulties, that occur in the road to it. A youth seldom takes pleasure, in the first pursuit of those Studies, which afterwards afford him, the highest Entertainment. When I first went through Virgil, I was struck with many Beauties, which it is impossible to overlook, but the difficulty of understanding the passages, often overbalanced the Satisfaction, I then derived from them: but whenever I read over any part of this Author again I am abundantly rewarded, for all the pains I ever took, in becoming acquainted with him.
      
      
       
        
   
   The Greek writer whose Cyropaedia, a historical novel in eight books, used Cyrus the Elder as a model statesman. The work, a staple of 18th-century college education, focuses on the maintenance of law and authority and political organization. There are several copies of the work in the Adams libraries at MB and MQA.


       
       
        
   
   No letters written by JQA to AA2 between 29 Oct. 1785 and 15 March 1786 have been found. JQA has misnumbered this letter in his Diary, for no. 9 was his of 8–18 Sept. 1785 (Adams Papers).


       
      
      

      29th.
      
      
       The Ladies, went in the afternoon, to pay what is called, the wedding visit to Mrs. Woodbury: a mere ceremony, this, and I believe a very unmeaning one: there were four or five and twenty persons, there, to stare, at one another, for an hour, and then return home, to be the objects of each others observations: I did not go. Spent the evening at Mr. Dodge’s, in Company with Mr. Audlin, a gentleman from Exeter, who looks, as if he was not to continue long in this world, a sociable, person, and of agreeable manners; Mr. James Duncan, Mr. Bil: and Mr. T. Osgood. The first is said to be a very sensible young man, and has something very soft in his looks and address: the other at least in his personal appearance, is somewhat in the other way, but I neither know, nor have heard much said as to his Character. Mr. D. Tyler, at times, and in particular this Evening, an easy, good-natured laughing person, who observed that it was wrong in a gentleman to swear; Miss Abial (I think it is) Osgood, of whom I could make, neither this nor that, for in the course of the whole evening she opened her lips twice, to answer Questions: my good Mr. Thaxter, and the charming Nancy. Upon the whole it was as agreeable an Evening as I have spent for a long time. There was sociability and good humour, and no Cards. Between 9 and 10 we retired, and I found at home, a long Letter from my Sister, coming down to the 2d. of October. My obligations to write to her increase thus daily, and when I shall be able to fulfill them I know not.
      
      
       
        
   
   AA2 to JQA, 24 Sept.–1 Oct. (Adams Papers).


       
      
      

      30th.
      
      
       The Ladies were out the afternoon. I spent the whole Evening with Mr. Thaxter, at his Office; and I regret I cannot spend more time with him than I do. Supped, at his lodgings; at Mrs. West’s, a very good woman, as fond of hearing herself talk as other people are. Mr. Bil: Blodget was there, a droll, or who at least aims at being thought so: and his Conversation will divert one for half an hour, if not longer. He has been at Gofstown, some miles to the north of this, and says the Snow is four inches, deeper than it is here. The weather grows cold; and is now very clear. Mr. Thaxter came home with me.
      
     